DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Status of Claims
Claims 1, 11-13, and 17 are amended due to Applicant's amendment dated 12/10/2021.  Claims 1-19 are pending.
Response to Amendment
The rejection of claims 1, 13, and 17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/10/2021.  
The rejection of claims 1-3, 6-9, 11, 13-15, and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. JP 2011071452A-see English translation obtained from Global Dossier ("Hayashi") as set forth in the previous Office Action in paragraphs 26-31 is not overcome due to the Applicant's amendment dated 12/10/2021.  However, the rejection is withdrawn.
The rejection of claims 1-3, 5, 8, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. JP 2011071452A-see English translation obtained from Global Dossier ("Hayashi") as set overcome due to the Applicant's amendment dated 12/10/2021.  However, as outlined below, new grounds of rejection have been made over Hayashi.
The rejection of claims 1-3, 6-8, 10-15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Hayashi et al. JP 2011071452A-see English translation obtained from Global Dossier("Hayashi") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 10/12/2021.  
The rejection of claims 1-4, 6-9, 11, 13-15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Hayashi et al. JP 2011071452 A-see English translation obtained from Global Dossier ("Hayashi") in view of Knowles et al. US 2007/0190359Al ("Knowles") as set forth in the previous Office Action is not overcome due to the Applicant's amendment dated 10/12/2021.  However, the rejection is withdrawn. 
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Hayashi et al. JP 2011071452 A-see English translation obtained from Global Dossier ("Hayashi") in view of Xia et al. US 2014/0264292 A1 (“Xia”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/10/2021.  
Response to Arguments
Applicant’s arguments on pages 24-30 of the reply dated 12/10/2021 with respect to the rejection of claims 1-19 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.
Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 17 recite the proviso “if X1 and X4 are N and A is a 5-membered aromatic ring having two N atoms, one at X11 and the other at a mirrored position to X1 of B, then X2 and its mirrored carbon atom of A is not substituted with tert-butyl” and “if A is a 5-membered aromatic ring having two N atoms, one at X11 and the other at a mirrored position to X2 of B, then an aromatic ring does not form between pyridine and A”. As no definition is given in the specification as to what is considered “mirrored position” of an atom, and no further structural explanation is provided, it is unclear what a “a mirrored position to X1 of B”, “X2 and its mirrored carbon atom of A”, and “a mirrored position to X2 of B” is supposed to mean.
For example, in the structure 
    PNG
    media_image1.png
    113
    145
    media_image1.png
    Greyscale
  is the mirrored position located as circled 
    PNG
    media_image2.png
    113
    145
    media_image2.png
    Greyscale
or as circled 
    PNG
    media_image3.png
    113
    145
    media_image3.png
    Greyscale
? For purposes of examination, the “mirrored position” will be independently interpreted to include either definition.
Claims 2-12, 14-16, and 18-19 are rejected for being dependent on indefinite claims 1, 13, and 17.
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-11, 13-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ise et al. US 2008/0001530 A1 (“Ise”).
Regarding claims 1-3, 5-8, 10-11, 13-14, and 17-19, Ise teaches an organic electroluminescent device having a pair of electrodes and at least one organic layer including a light-emitting layer interposed between the electrodes, in which the organic layer contains at least one compound represented by formula (I)
    PNG
    media_image4.png
    134
    89
    media_image4.png
    Greyscale
(abstract). Ise teaches organic electroluminescent devices comprising compounds represented by formula (I) obtain high luminous efficiency and high durability (¶ [0023] and [0166]).
Ise teaches Formula (I) may be further represented by formula (II) 
    PNG
    media_image5.png
    194
    234
    media_image5.png
    Greyscale
(¶ [0005]) and teaches specific examples of formula (IV) including compound 145 
    PNG
    media_image6.png
    103
    88
    media_image6.png
    Greyscale
 (pg. 29). 
Per claims 1-3, 5-8, 10-11, 13, and 17, the compound 145 reads on claimed Formula I and the group
    PNG
    media_image7.png
    162
    205
    media_image7.png
    Greyscale
 wherein:
A is a 6-membered aromatic ring (benzene);
B is a 5-membered aromatic ring;
Z1 is an anionic carbon;
Z2, X2, X3, and X5 through X11 are C, and X1 and X4 are N;
Y is CRR’;
L is a direct bond;
R and R’  are alkyl groups, R1 to R3 are hydrogen atoms, and R4 is a halogen (fluorine);
M is Pt;
R3’, R4’, Ra, Rb, Rc, Rd, Re, Rf, Rg, and Rh are not required to be present; and 
X is not required to be present.
Per claim 14, Ise teaches the platinum complex represented by formula (I) to (VIII) are preferably contained in the light-emitting layer as a light-emitting material and is particularly preferably contained together with at least one host material in the light-emitting layer (¶ [0028]).
Per claims 17-18, Ise teaches the organic electroluminescent device is preferably used for display devices, displays, back lights, light source for lighting equipment, light-exposure or reading, etc., which are consumer products.
Per claim 19, Ise teaches the platinum complex represented by formula (I) to (VIII) are particularly preferably contained in the light-emitting layer together with at least one host material in the light-emitting layer (¶ [0028]). As such, compound 145 is in a formulation with the host material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al. US 2008/0001530 A1 (“Ise”).
Regarding claim 9, Ise teaches the organic electroluminescent device comprising the compound 145 
    PNG
    media_image6.png
    103
    88
    media_image6.png
    Greyscale
, as described above with respect to claim 1. 
Ise fails to teach a compound 145 wherein Q1 is an imidazole group. However, Ise does teach Q1 may be represented by Formula (A1) 
    PNG
    media_image8.png
    110
    110
    media_image8.png
    Greyscale
or formula (F1) 
    PNG
    media_image9.png
    95
    96
    media_image9.png
    Greyscale
, wherein XF11 to XF13 may represent a carbon atom or a nitrogen atom (¶ [0008]-[0009] and [0014]). Additionally, Ise teaches compound 153 
    PNG
    media_image10.png
    88
    100
    media_image10.png
    Greyscale
(pg. 29) wherein Q1 is represented by formula (F1) wherein XF13 is a nitrogen atom.
Therefore, given the general formula and teachings of Ise, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the benzene group
    PNG
    media_image6.png
    103
    88
    media_image6.png
    Greyscale
 of compound 145 with the imidazole group taught in compound 153
    PNG
    media_image10.png
    88
    100
    media_image10.png
    Greyscale
, because Ise teaches the variable may suitably be selected as Q1
The modified compound 145 has the following structure 
    PNG
    media_image11.png
    258
    331
    media_image11.png
    Greyscale
.
Per claim 9, the modified compound 145 reads on the limitation wherein the claimed A is an imidazole ring.

Regarding claim 12, Ise teaches the organic electroluminescent device comprising the compound 145 
    PNG
    media_image6.png
    103
    88
    media_image6.png
    Greyscale
, as described above with respect to claim 1. 
Ise fails to teach a compound 145 wherein the benzene ring is unsubstituted. However, Ise does teach Q1 may be represented by Formula (A1) 
    PNG
    media_image8.png
    110
    110
    media_image8.png
    Greyscale
(¶ [0008]) wherein XA11 to XA14 may each represent an unsubstituted or substituted carbon atom (¶ [0009]). Additionally, Ise teaches compound 
    PNG
    media_image12.png
    179
    110
    media_image12.png
    Greyscale
(pg. 13) which comprises a pyridine-benzene ligand like in compound 145, except wherein the benzene ring is unsubstituted.
Therefore, given the general formula and teachings of Ise, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the substituted carbon atoms of XA11 and XA13 with unsubstituted carbon atoms, because Ise teaches the variable may suitably be selected as XA11 and XA13.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound in the light-emitting layer of the organic electroluminescent device of Ise and possess the benefits taught by Ise.  See MPEP 2143.I.(B).
The modified compound 145 fails to read on any of the claimed ligands LB1 to LB280. However, Ise does teach in Formula (A1) 
    PNG
    media_image8.png
    110
    110
    media_image8.png
    Greyscale
, the mark “*” represents a linking site with Z1 or Z2 in formula (I) (¶ [0009]) and teaches linking groups may include 
    PNG
    media_image13.png
    33
    58
    media_image13.png
    Greyscale
(¶ [0047]). Additionally, Ise teaches 
    PNG
    media_image14.png
    212
    208
    media_image14.png
    Greyscale
 (pg. 12) and compound 58 
    PNG
    media_image15.png
    223
    195
    media_image15.png
    Greyscale
(pg. 18), which are identical compounds except for the linking site between the pyridine ring and the benzene ring on the right hand side ligand. In compound 1, the linking site is a direct bond and in compound 58, the linking site is an oxygen atom.
Therefore, given the general formula and teachings of Ise, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the direct bond linking site of the pyridine-benzene ligand of the modified compound 145 with an oxygen linking site, because Ise teaches the variable may suitably be selected as a linking site for a pyridine-benzene ligand.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound in the light-emitting layer of the organic electroluminescent device of Ise and possess the benefits taught by Ise.  See MPEP 2143.I.(B).
The modified compound 145 has the following structure 
    PNG
    media_image16.png
    262
    301
    media_image16.png
    Greyscale
which reads on the claimed compound 502,787 having the formula Pt(LA127-Y5-LB225).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over over Ise et al. US 2008/0001530 A1 (“Ise”) as applied to claim 13 above, and further in view of Takiguchi et al. US 2003/0235712 A1 (“Takiguchi”).
Regarding claim 4, Ise teaches the organic electroluminescent device comprising the compound 145 
    PNG
    media_image6.png
    103
    88
    media_image6.png
    Greyscale
, as described above with respect to claim 1. 
Ise fails to teach a compound 145 wherein the benzene ring is unsubstituted. However, Ise does teach Q1 may be represented by Formula (A1) 
    PNG
    media_image8.png
    110
    110
    media_image8.png
    Greyscale
(¶ [0008]) wherein XA11 to XA14 may each represent an unsubstituted or substituted carbon atom (¶ [0009]). Additionally, Ise teaches compound 
    PNG
    media_image12.png
    179
    110
    media_image12.png
    Greyscale
(pg. 13) which comprises a pyridine-benzene ligand like in compound 145, except wherein the benzene ring is unsubstituted.
Therefore, given the general formula and teachings of Ise, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the substituted carbon atoms of XA11 and XA13 with unsubstituted carbon atoms, because Ise teaches the variable may suitably be selected as XA11 and XA13.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound in the light-emitting layer of the organic electroluminescent device of Ise and possess the benefits taught by Ise.  See MPEP 2143.I.(B).
The modified compound 145 fails to teach substituents on the pyridine-benzene ligand joining together to form a ring. However, Ise does teach Q1 may be represented by Formula (A1) 
    PNG
    media_image8.png
    110
    110
    media_image8.png
    Greyscale
(¶ [0008]) wherein XA11 to XA14 may each represent an unsubstituted or substituted carbon atom (¶ [0009]). Ise teaches substituents of Q1 may be selected from the substituents A, wherein the substituents A are preferably alkyl groups (¶ [0044] and [0046]). Additionally, Ise teaches R23
Takiguchi teaches a metal coordination compound having the structure of formula (1) MLmL’n (abstract), wherein MLm is represented by formula (2) 
    PNG
    media_image17.png
    118
    114
    media_image17.png
    Greyscale
and ML’n is represented by any of formula (3) 
    PNG
    media_image18.png
    3
    121
    media_image18.png
    Greyscale
, (4) 
    PNG
    media_image18.png
    3
    121
    media_image18.png
    Greyscale
, or (5) 
    PNG
    media_image18.png
    3
    121
    media_image18.png
    Greyscale
 (¶ [0024]), and wherein M may be a metal atom of Pt (abstract). Takiguchi teaches including a compound of formula (1) as a guest material in a host material of an electroluminescent device provides high-efficiency luminescence, stability, and the ability to retain a high luminance or brightness for a long period (abstract and ¶ [0022]).
Takiguchi teaches examples of compound represented by formula (1) including Compound No. 1 
    PNG
    media_image19.png
    248
    243
    media_image19.png
    Greyscale
(pg. 23), wherein X of formula (2)is represented by 
    PNG
    media_image20.png
    151
    104
    media_image20.png
    Greyscale
.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include C1 alkyl group substituents on XA11 of Formula 23 of formula (II) on the modified compound 145of Ise, wherein the substituents are joined together to form a ring, to obtain a compound that reads on the formula (1) of Takiguchi, based on the teaching of Takiguchi.  The motivation for doing so would have been to obtain a device having high-efficiency luminescence, stability, and the ability to retain a high luminance or brightness for a long period, as taught by Takiguchi.
The modified compound 145 of Ise in view of Takiguchi has the following structure
    PNG
    media_image21.png
    257
    324
    media_image21.png
    Greyscale
, which reads on formula (1) of Takiguchi wherein MLm is represented by formula (2) 
    PNG
    media_image17.png
    118
    114
    media_image17.png
    Greyscale
 and ML’n is represented by of formula (4) 
    PNG
    media_image18.png
    3
    121
    media_image18.png
    Greyscale
in which (i) M is a metal atom of Pt (Takiguchi, ¶ [0024]); (ii) m is 1 and n is 1; (iii) A and A” are each a cyclic group capable of having a substituent and connected to the metal atom M via the nitrogen (Takiguchi, ¶ [0025]), wherein the substituents are alkyl groups (¶ [0026]); (iv) B and B” are each a cyclic group capable of having a substituent and connected to the metal atom M via the cabon atom (Takiguchi, ¶ [0025]); and (v)X is an alkylene group having 2 carbon atoms (¶ [0028]).
As the modified compound 145 of Ise in view of Takiguchi reads on both the formula (I) of Ise and the formula (1) of Takiguchi, the organic electroluminescent device of Ise in view of Takiguchi is expected to obtain both the benefits of Ise and Takiguchi.
Per claim 4, the modified compound 145 of Ise in view of Takiguchi reads on the claimed limitation wherein the pair of R3 and R4 are joined together to form a ring.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over over Ise et al. US 2008/0001530 A1 (“Ise”) as applied to claim 13 above, and further in view of Xia et al. US 2014/0264292 A1 (“Xia”).
Regarding claims 15-16, Ise teaches the organic electroluminescent device comprising the compound 145 
    PNG
    media_image6.png
    103
    88
    media_image6.png
    Greyscale
, as described above with respect to claim 1. 
As described above, Ise teaches the platinum complex represented by formula (I) to (VIII) are preferably contained in the light-emitting layer as a light-emitting material and is particularly preferably contained together with at least one host material in the light-emitting layer (¶ [0028]).
Ise fails to teach specific host materials. However, Ise does teach the host material is not limited to any particular material (¶ [0034]).
Xia teaches host compounds for phosphorescent OLEDS (¶ [0002]) having the structure of formula I 
    PNG
    media_image22.png
    182
    386
    media_image22.png
    Greyscale
, which comprises triphenylene, carbazole, and at least one spacer linkage between triphenylene and carbazole (¶ [0015]). Xia teaches a compound 
    PNG
    media_image23.png
    185
    405
    media_image23.png
    Greyscale
(pg. 6).
Therefore, given the general formula and teachings of Xia and the teachings of Ise, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use compound 2 as the host material of the light-emitting layer of the organic electroluminescent device of Ise, based on the teaching of Xia.  The motivation for doing so would have been to enhance the lifetime of the organic electroluminescent device, as taught by Xia.
Per claim 15, compound 2 comprises chemical groups of triphenylene and carbazole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0128008 A1 recites Formula (IV) 
    PNG
    media_image24.png
    128
    210
    media_image24.png
    Greyscale
and teaches exemplary compounds including compound 147 (pg. 23).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786